HECO Exhibit 10.4

 

AGREEMENT FOR INCREMENT TWO CAPACITY AND

AMENDMENT NO. 6 TO POWER PURCHASE AGREEMENT

BETWEEN

HAWAIIAN ELECTRIC COMPANY, INC.

AND KALAELOA PARTNERS, L.P.

 

This Agreement for Increment Two Capacity and Amendment No. 6 to Power Purchase
Agreement (“Increment Two Capacity Agreement”) is made and entered into as of
the date of the last execution hereof, as set forth below the respective
signature blocks of the parties, by and between HAWAIIAN ELECTRIC COMPANY, INC.,
a Hawaii corporation (“HECO”), and KALAELOA PARTNERS, L.P., a Delaware limited
partnership (“Kalaeloa”).

 

RECITALS:

 

A. HECO and Kalaeloa entered into a Power Purchase Agreement, dated as of
October 14, 1988, as amended and clarified by (i) Amendment No. 1 to Power
Purchase Agreement dated as of June 15, 1989, (ii) Restated and Amended
Amendment No. 2 to Power Purchase Agreement dated as of February 9, 1990, (iii)
Amendment No. 3 to Power Purchase Agreement dated as of December 10, 1991, (iv)
Agreement to Clarify and Interpret dated as of March 31, 1997, (v) Amendment No.
4 to Power Purchase Agreement dated as of October 1, 1999, and (vi) Confirmation
Agreement Concerning Section 5.2B(2) of Power Purchase Agreement and Amendment
No. 5 to Power Purchase Agreement executed concurrently herewith, (as so amended
and clarified, the “Power Purchase Agreement”), which provides for, among other
things, the sale by Kalaeloa and the purchase by HECO of electric energy and
capacity from Kalaeloa’s combined cycle oil-fired cogeneration facility located
at Barbers Point, Oahu, Hawaii.

 

B. HECO and Kalaeloa have executed certain letter agreements clarifying the
interpretation and/or application of certain provisions of the Power Purchase
Agreement, some of which have been incorporated into and superseded by the
Increment One Capacity Agreement (as defined hereinbelow).

 

C. Kalaeloa has commenced the M Upgrade (as defined hereinbelow), and HECO has
consented to the M Upgrade pursuant to the Consent and Agreement dated as of
December 31, 2003 by and between HECO and Kalaeloa.

 

D. Kalaeloa and HECO desire to amend the Power Purchase Agreement to provide for
up to an additional twenty megawatts (20,000 KW) in capacity beyond the 189,000
KW capacity confirmed in the Confirmation Agreement Concerning Section 5.2B(2)
of the Power Purchase Agreement and Amendment No. 5 to the Power Purchase
Agreement referenced in Recital A above (the “Increment One Capacity
Agreement”).

 

E. Kalaeloa has completed an assessment of the potential for trips of the entire
Facility and has committed to complete certain improvements, if this Increment
Two Capacity Agreement becomes effective, in order to reduce the potential for
such trips of the



--------------------------------------------------------------------------------

entire Facility, consisting of (a) certain improvements as described in the
letter from Kalaeloa to HECO dated July 29, 2004, a copy of which is attached
hereto as Exhibit 1, and (b) certain improvements as described in the letter
from Kalaeloa to HECO dated October 8, 2004, a copy of which is attached hereto
as Exhibit 2.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and mutual agreements and
covenants contained in this Increment Two Capacity Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree to provide for Increment Two Capacity as
follows:

 

1. Definitions.

 

Regardless of whether or not the Increment Two Capacity In-Service Date has
occurred, (i) capitalized terms used in Sections 3 through 5 and 11 through 15
of this Increment Two Capacity Agreement and defined in Section 2 of this
Increment Two Capacity Agreement have the respective meaning given them in
Section 2, and (ii) capitalized terms used but not defined in this Increment Two
Capacity Agreement have the respective meaning given to them in the Power
Purchase Agreement.

 

2. Regarding Article I of the Power Purchase Agreement.

 

Effective upon the occurrence of the Increment Two Capacity In-Service Date,
Article I of the Power Purchase Agreement is deemed amended by modifying
Sections 1.70 and 1.81 to read in their entirety as set forth below, and by
adding the definitions set forth below as Sections 1.96 through 1.109:

 

1.70 Demonstrated Facility Capacity – For purposes of determining the Increment
One Capacity, the maximum capacity of 189,000 KW as demonstrated by the data
collected and corrected pursuant to the test conducted on April 21, 2004 through
April 23, 2004 under the protocol attached as Exhibit 2 to the Increment One
Capacity Agreement. For purposes of determining the Increment Two Capacity, the
maximum capacity of the Facility as demonstrated by the data collected and
corrected pursuant to the Acceptance Test.

 

1.81 New Capacity – The Increment One Capacity plus the Increment Two Capacity.

 

* * *

 

1.96 Acceptance Test – The acceptance test conducted according to the test
protocol stated in the Capacity Evaluation Protocol Kalaeloa Cogeneration
Facility Post M Upgrade Case for up to 209 MW for Two CTs, a copy of which is
attached to the Increment Two Capacity Agreement as Exhibit 3.

 

1.97 Full Plant Trip – The Unplanned Removal From Service of the Facility’s two
combustion turbine generators in circumstances in which the Facility had, at any

 

2



--------------------------------------------------------------------------------

point during the sixty (60) minutes preceding the Unplanned Removal From Service
of the first of the combustion turbines to be so removed, been operating with a
Net Electrical Energy Output above 180,000 KW.

 

1.98 Full Plant Trip (Category I) – A Full Plant Trip in which not more than
twenty-five (25) minutes and no seconds elapse between the Unplanned Removal
From Service of the first of the combustion turbines to be so removed during
such Full Plant Trip and the Unplanned Removal From Service of the second of the
combustion turbines to be so removed.

 

1.99 Full Plant Trip (Category II) – A Full Plant Trip (other than a Full Plant
Trip (Category I)) in which not more than one hundred eighty (180) minutes and
no seconds elapse between the Unplanned Removal From Service of the first of the
combustion turbines to be so removed during such Full Plant Trip and the
Unplanned Removal From Service of the second of the combustion turbines to be so
removed.

 

1.100 Full Upgraded Capacity – The total of Baseline Capacity, Increment One
Capacity and Increment Two Capacity.

 

1.101 Increment Two Capacity – The increment, at 0.85 power factor, of
Demonstrated Facility Capacity up to a maximum of 20,000 KW beyond 189,000 KW.

 

1.102 Increment Two Capacity Agreement – The Agreement for Increment Two
Capacity and Amendment No. 6 to the Power Purchase Agreement by and between HECO
and Kalaeloa.

 

1.103 Increment Two Capacity In-Service Date – Provided the conditions precedent
to the effectiveness of Section 2 and Sections 6 through 11 of the Increment Two
Capacity Agreement as set forth in Section 15 thereof have been satisfied, the
latter of (i) the date on which the Facility as modified by the Increment Two
Capacity Upgrade satisfies the Acceptance Test and (ii) the Increment Two Rate
Inclusion Date.

 

1.104 Increment Two Capacity Upgrade – The physical modifications to be made to
the Facility so that the Facility is able to deliver the Increment Two Capacity
under HECO Dispatch.

 

1.105 Increment Two Rate Inclusion Date – The effective date of an interim or
final order (whichever is first) of the Public Utilities Commission in a HECO
general rate case using a 2005 calendar year test year that includes in HECO’s
base electric rates the additional purchased power costs (including the Capacity
Charge for the Increment Two Capacity and the Variable O&M Component of the
Energy Charge) incurred by HECO pursuant to the Increment Two Capacity
Agreement.

 

1.106 M Upgrade – The physical modifications to the Facility authorized to be
commenced pursuant to the Consent and Agreement dated as of December 31, 2003,
by and between HECO and Kalaeloa.

 

3



--------------------------------------------------------------------------------

1.107 On-peak EFOR – For each Contract Year, the ratio for the Equivalent Forced
Outage Rate for the On-peak Period hours during such Contract Year (expressed as
a percent) set forth in Attachment C to this Agreement, as modified by the
letter dated October 30, 1997, which represents the time (in hours) during the
On-peak Period hours during such Contract Year that the Facility (Baseline
Capacity plus New Capacity) is unavailable for service, either totally or
partially due to forced outages or deratings (other than Delay Degradation) to
the total On-peak Period hours during such Contract Year calculated in
accordance with the most current formula defined by NERC GADS (less adjustment
for unplanned (forced) derated hours during reserve shutdown).

 

1.108 Prorated Shutdown Capacity – The greater of the capacity of the Facility
with one of its combustion turbines not in service (as determined by the
Acceptance Test) or 90,000 KW.

 

1.109 Unplanned Removal From Service – The unscheduled removal from service,
other than for routine scheduled maintenance preapproved by HECO, of a
combustion turbine generator at the Facility, but not including any such removal
caused by a disturbance or condition occurring on HECO’s grid system during
which the Facility could not reasonably have been expected to remain
synchronized and continue operation notwithstanding the employment of Good
Engineering and Operating Practices.

 

  (1) For purposes of this Section 1.109, Good Engineering and Operating
Practices will not require that the Facility remain synchronized and continue
operation through the following fault conditions:

 

  (a) three phase fault conditions at the Points of Interconnection lasting more
than 120 milliseconds,

 

  (b) two phase fault conditions at the Points of Interconnection lasting more
than 120 milliseconds, or

 

  (c) single phase fault conditions at the Points of Interconnection lasting
more than 2.0 seconds.

 

A fault condition event shall be deemed to have ended when the voltage has
recovered to and remains above 0.83 per unit (equivalent to 66.1 kV as measured
line-to-ground) at the Points of Interconnection or as close as practicable
thereto (which shall be deemed to be HECO’s Kalaeloa 138 kV Substation). Such
voltage level shall be determined by the measurement equipment described in
Section 4.G of the Increment Two Capacity Agreement. In the case where reliable
data is not available from said measurement equipment, such voltage level shall
be determined by interpretation or analysis of data collected from other voltage
measuring equipment on the HECO grid and/or at the Facility.

 

4



--------------------------------------------------------------------------------

  (2) For purposes of this Section 1.109, Good Engineering and Operating
Practices do not require that the Facility remain synchronized and continue
operation if protection relay devices that are properly set, reviewed and
accepted according to Sections 2.1B or 3.2A(5) herein or Section 4.C of the
Increment Two Capacity Agreement, or included in Attachment A hereto, and which
operate in accordance with such specifications, have automatically removed all
or a part of the Facility from service.

 

  (3) No Unplanned Removal From Service shall be deemed to have occurred if an
operator has manually removed one or both combustion turbine generators from
service because, in his considered judgment, such condition or disturbance posed
an immediate threat of serious damage to an integral part of the Facility
despite the fact that none of the Facility’s breakers or protection relay
devices automatically removed all or part of the Facility from service, provided
that an after-the-fact review of the circumstances verifies that the actions of
the operator were consistent with Good Engineering and Operating Practices.

 

3. HECO Conditions Precedent.

 

  A. General Conditions.

 

HECO’s obligation to purchase power delivered by Kalaeloa by virtue of the
Increment Two Capacity and to pay the portion of the Capacity Charge
corresponding to the Increment Two Capacity, and any and all obligations of HECO
that are ancillary to that purchase and that payment, are contingent upon the
following in form and substance satisfactory to HECO:

 

(1) The submission to HECO (or, where satisfactory to HECO, making such
available for inspection by HECO) in form and substance reasonably satisfactory
to HECO of documents or other evidence demonstrating that the Facility following
completion of the Increment Two Capacity Upgrade, if operated and maintained in
accordance with Good Engineering and Operating Practices, can be reasonably
expected to have a useful life at least equal to the Term; provided that
conceptual engineering design drawings and specifications of major equipment
components, if available, shall be deemed to constitute such evidence;

 

(2) The submission to HECO (or, where satisfactory to HECO, making such
available for inspection by HECO), in form and substance reasonably satisfactory
to HECO, of the following on or before the Increment Two Capacity In-Service
Date:

 

(a) Documents or other evidence that Kalaeloa obtained all required permits,
licenses, approvals and other governmental authorizations needed to commence
construction of each phase of the Increment Two Capacity Upgrade;

 

(b) Documents or other evidence that Kalaeloa has obtained all currently
required permits, licenses, approvals and other governmental authorizations

 

5



--------------------------------------------------------------------------------

needed to operate the Facility following completion of the Increment Two
Capacity Upgrade;

 

(c) Documents or other evidence demonstrating that the Increment Two Capacity
Upgrade has been completed in compliance with the terms of this Increment Two
Capacity Agreement and with the information submitted pursuant to Section 3A(2)
hereof, provided that such documents and evidence may be made available to HECO
at the Facility rather than submitted to HECO. Evidence required under this
Section shall be submitted or made available by Kalaeloa during or upon the
completion of each phase of development (for example, completion of detailed
engineering, completion of as-built drawings and receipt of manufacturers’
guarantee performance data). To allow HECO to evaluate the information provided
by Kalaeloa, Kalaeloa shall cooperate in such physical inspections of the
Facility pursuant to Section 9.1 of the Power Purchase Agreement as may be
reasonably required by HECO during and after completion of the Increment Two
Capacity Upgrade. In no event shall HECO’s technical review and inspection of
the Facility and the Increment Two Capacity Upgrade be deemed to be an
endorsement of the design thereof or as any warranty of the safety, durability
or reliability of the Facility following completion of the Increment Two
Capacity Upgrade nor a waiver of any of HECO’s rights;

 

(d) Documents or other evidence demonstrating that the improvements described in
Exhibit 1 attached hereto (the “Full Plant Trip Reduction Improvements”) have
been completed, provided that such documents and evidence may be made available
to HECO at the Facility rather than submitted to HECO. To allow HECO to evaluate
the information provided by Kalaeloa, Kalaeloa shall cooperate in such physical
inspections of the Facility pursuant to Section 9.1 of the Power Purchase
Agreement as may be reasonably required by HECO during and after completion of
the Full Plant Trip Reduction Improvements. In no event shall HECO’s technical
review and inspection of the Facility and the Full Plant Trip Reduction
Improvements be deemed to be an endorsement of the design thereof or as any
warranty of the safety, durability or reliability of the Facility following
completion of the Full Plant Trip Reduction Improvements nor a waiver of any of
HECO’s rights;

 

(e) Evidence of insurance coverages increased if appropriate to cover the full
replacement value of the Facility following completion of the Increment Two
Capacity Upgrade in the form and types of coverage for insurance policies
required under the Power Purchase Agreement; and

 

(f) Evidence that construction of the Increment Two Capacity Upgrade is complete
and that the Acceptance Test described in Section 4E of this Increment Two
Capacity Agreement has been satisfactorily accomplished, and a letter from
Kalaeloa stating that the Facility as modified by the Increment Two Capacity
Upgrade is ready to begin producing electric energy on a commercial basis under
the terms and conditions of the Power Purchase Agreement as amended and
otherwise modified by this Increment Two Capacity Agreement.

 

6



--------------------------------------------------------------------------------

  B. Increment Two Capacity In-Service Date Condition Precedent.

 

Notwithstanding any other provisions of this Increment Two Capacity Agreement,
HECO’s obligations under this Increment Two Capacity Agreement to purchase power
delivered by Kalaeloa by virtue of the Increment Two Capacity and to pay the
portion of the Capacity Charge corresponding to the Increment Two Capacity, and
any and all obligations of HECO that are ancillary to that purchase and that
payment, are all contingent upon (1) the effectiveness of all terms of the
Increment One Capacity Agreement and (2) the occurrence of the Increment Two
Capacity In-Service Date.

 

4. Design, Construction and Testing of Increment Two Capacity Upgrade.

 

  A. General.

 

Except as otherwise provided in this Increment Two Capacity Agreement, Kalaeloa
or its contractors shall furnish all financial resources, labor, tools,
materials, equipment, transportation, supervision and other goods and services
necessary to completely design and construct the Increment Two Capacity Upgrade.
The design and construction of the Increment Two Capacity Upgrade shall take
place using Good Engineering and Operating Practices.

 

  B. Permits and License.

 

Kalaeloa shall be responsible for the acquisition of all permits and licenses,
and the completion of all environmental review procedures, required for the
construction of the Increment Two Capacity Upgrade and operation of the Facility
following completion of the Increment Two Capacity Upgrade.

 

  C. [Reserved.]

 

  D. Status Reports.

 

At HECO’s request, Kalaeloa shall provide opportunities for HECO to meet with
appropriate personnel of Kalaeloa or its contractors to discuss and assess the
status of permitting, environmental review procedures, design, construction and
operation of the Increment Two Capacity Upgrade.

 

  E. Acceptance Testing and Timing.

 

Immediately following the completion of the Increment Two Capacity Upgrade, HECO
and Kalaeloa shall conduct the Acceptance Test. Kalaeloa shall use commercially
reasonable efforts to cause the Facility as modified by the Increment Two
Capacity Upgrade to satisfy the Acceptance Test no later than one hundred (100)
days after the commencement of the next upcoming “C” Inspection for Combustion
Turbine No. 2, or such later date as to which Kalaeloa and HECO may agree by a
subsequent written agreement. If the Acceptance Test is not satisfactorily
completed by said deadline due solely to delay caused by HECO, then said
deadline shall be extended for the time necessary to accommodate the delay to
the extent caused by HECO. If the Acceptance Test is not satisfactorily
completed by said deadline, then each of Kalaeloa and HECO shall have the option
to declare this Increment Two Capacity Agreement

 

7



--------------------------------------------------------------------------------

null and void, which declaration shall be in writing and shall be delivered to
the other party within sixty days after said deadline (as may have been extended
pursuant to this paragraph) or such longer time as HECO and Kalaeloa may agree
by a subsequent written agreement.

 

  F. Regarding M Upgrade

 

(1) Kalaeloa caused to be installed the modifications to the first combustion
turbine as part of the M Upgrade during the “C” Inspection that commenced on May
2, 2004. Kalaeloa hereby notifies HECO that said modifications to the first
combustion turbine have been completed and accepted by Kalaeloa. Kalaeloa has
instructed Alstom Power Inc. to proceed with the modifications to the second
combustion turbine to complete the M Upgrade during the next upcoming “C”
Inspection for Combustion Turbine No. 2, and Kalaeloa shall notify HECO in
writing by July 29, 2005 (or such later date as to which Kalaeloa and HECO may
agree by a subsequent written agreement) whether the entire M Upgrade has been
completed and accepted by Kalaeloa. If Alstom Power Inc. has not completed and
Kalaeloa has not accepted the entire M Upgrade by said deadline, then HECO and
Kalaeloa shall each have the option to declare this Increment Two Capacity
Agreement null and void, which declaration shall be delivered to the other party
within sixty days after said deadline (as may have been extended pursuant to
this paragraph) or such longer time as Kalaeloa and HECO may agree by a
subsequent written agreement.

 

(2) In the event Kalaeloa requires HECO to purchase the Facility pursuant to
Section 3.3H of the Power Purchase Agreement, the parties agree that the phrase
“original equity investment” does not include any expenses related to the M
Upgrade. Kalaeloa has delivered to HECO that certain letter dated June 30, 2004,
a copy of which is attached hereto as Exhibit 4, setting forth calculations of
(i) the purchase price for the Facility for purposes of said Section 3.3H, which
calculation does not include any expenses related to the M Upgrade, and (ii) the
fair market value of the Facility for purposes of said Section 7.2B(1), similar
in format to the letters from Kalaeloa to HECO dated March 31, 2000 and April 4,
1997.

 

  G. Voltage Monitoring Equipment at Points of Interconnection

 

Kalaeloa shall reimburse HECO for the cost to purchase and install a model 7100S
Power Quality Monitor manufactured by Drantez-BMI (or an equivalent power
quality monitor acceptable to the parties) at the Points of Interconnection or
as close as practicable thereto (which shall be deemed to be HECO’s Kalaeloa 138
kV Substation) at the 138 kV level to measure the parameters necessary to
determine whether a fault condition as described in Section 1.109 of the Power
Purchase Agreement has occurred and the magnitude thereof. The cost to be
reimbursed by Kalaeloa to HECO for the purchase and installation of such
equipment shall not exceed $15,000. Kalaeloa shall pay to HECO $7,500 of this
sum within sixty (60) days of the execution of the Increment Two Capacity
Agreement with the balance due within thirty (30) days of HECO’s invoice for
same following completion of the installation. HECO shall operate and maintain
such equipment at its own expense.

 

8



--------------------------------------------------------------------------------

5. Payment for Adjustments to Interconnection Facilities.

 

Based upon Kalaeloa’s representations below, HECO has determined that no
upgrades to the electrical transmission facilities between HECO’s CEIP
Substation and the Points of Interconnection are necessary or advisable as a
result of the Increment Two Capacity, as further described in the
Interconnection Requirement Study For Kalaeloa Partners, L.P.’s Proposed 235 MW
(Net) Combined-Cycle Operating Facility Connected to the HECO Transmission
System at Kalaeloa dated September 2004. HECO has determined that certain relay
settings must be changed, and Kalaeloa shall reimburse HECO for the actual cost
thereof within thirty (30) days after completion thereof and presentation by
HECO to Kalaeloa of invoices or other documentation demonstrating such actual
cost; provided, however, that if the amount to be reimbursed by Kalaeloa to HECO
for the cost of the foregoing exceeds $20,000, then Kalaeloa may notify HECO by
writing received by HECO within the time stated for payment of the reimbursement
that Kalaeloa elects to terminate this Increment Two Capacity Agreement,
whereupon HECO shall not be required to accept or pay for the Increment Two
Capacity. HECO may, at its option, collect the cost of the foregoing through an
offset in the payment of the Monthly Invoice not to exceed the portion of the
Capacity Charge corresponding to the New Capacity payable under such Monthly
Invoice. The aforesaid Interconnection Requirement Study was performed on the
basis of the following representations made by KPLP to HECO: (i) the M Upgrade
involves only changes to the Facility’s combustion turbines and no changes to
the Facility’s electrical equipment (such as its three generators) and (ii) the
Facility’s single-line diagrams and protective relay list will remain the same
as those attached to the Power Purchase Agreement. In reliance upon the
foregoing representations, HECO has not reviewed the single-line diagram and
protective relays of the Facility.

 

6. Rates for Purchase.

 

Subject to the other provisions of the Power Purchase Agreement, HECO shall,
from and after the Increment Two Capacity In-Service Date, accept and pay for
Net Electrical Energy Output by the Facility and delivered to the Points of
Interconnection and make Capacity Payments to Kalaeloa, as set forth in the
Power Purchase Agreement as modified by this Section 6. The respective rights
and obligations accrued by HECO and Kalaeloa with respect to the payment and
receipt of Energy Charges and Capacity Charges for the period prior to the
Increment Two Capacity In-Service Date shall continue to be governed by the
provisions of the Power Purchase Agreement without giving effect to the
amendments and other modifications set forth in this Section 6.

 

  A. Regarding Section 5.1 of the Power Purchase Agreement.

 

HECO’s obligation to pay the Energy Charge shall remain as set forth in Section
4A (captioned “Regarding Section 5.1 of the Power Purchase Agreement”) of the
Increment One Capacity Agreement.

 

9



--------------------------------------------------------------------------------

  B. Regarding Section 5.2A(2) of the Power Purchase Agreement.

 

Effective upon the Increment Two Capacity In-Service Date, the provisions in
Section 5.2A(2) of the Power Purchase Agreement are deleted and of no further
force or effect and replaced with the word “[Reserved]”.

 

  C. Regarding Section 5.2A(3) of the Power Purchase Agreement.

 

Section 5.2A(3) is amended in its entirety to read as follows:

 

  (3) Liquidated Damages Due to Failure to Achieve On-peak EFOR Requirements

 

(a) As a material inducement to HECO’s decision to enter into the Increment Two
Capacity Agreement, Kalaeloa represents, warrants and guarantees to HECO that,
from and after the Increment Two In-Service Date, On-peak EFOR will not exceed
six percent (6%) during any Contract Year.

 

(b) Commencing with the first Contract Year after the Increment Two Capacity
In-Service Date, HECO shall calculate the On-peak EFOR for each Contract Year.
If the On-peak EFOR is two percent (2%) or less, there will be no reduction from
the amount incurred by HECO for the Annual New Capacity Charge for such Contract
Year. If the aforesaid calculation demonstrates an On-peak EFOR for such
Calendar Year in excess of two percent (2%), for each one-tenth of a percentage
point that the On-peak EFOR exceeds two percent (2%) up to a maximum of twelve
percent (12%) when rounded to the nearest one-tenth of a percent (0.1%), the
amounts incurred by HECO for the Annual New Capacity Charge for such Contract
Year shall be reduced by the following amounts:

 

On-peak EFOR

--------------------------------------------------------------------------------

 

Amount of Reduction

--------------------------------------------------------------------------------

2.1% to 6.0%

  $5,000 per 0.1% in excess of 2.0%

6.1% to 12.0%

  $10,000 per 0.1% in excess of 6.0%

Greater than 12.0%

  No further reduction

 

7. Calculation of On-peak EFOR.

 

Effective upon the Increment Two Capacity In-Service Date, Article XXV of the
Power Purchase Agreement is amended by adding new Sections 25.5 through 25.8 as
follows:

 

25.5 When neither of the Facility’s combustion turbines is in a reserve shutdown
status, the Facility must be able to deliver Net Electrical Energy Output equal
to at least the Full Upgraded Capacity (or such other Net Electrical Energy
Output as is associated with the capacity as may result from Delay Degradation),
when called for by HECO Dispatch, in order to avoid a derating for purposes of
calculating On-peak EFOR. If, when called for by HECO Dispatch during periods
when neither of the Facility’s combustion turbines is in reserve shutdown
status, Kalaeloa is unable to deliver Net

 

10



--------------------------------------------------------------------------------

Electrical Energy Output equal to at least the lesser of the Full Upgraded
Capacity or the capacity actually called for by HECO Dispatch, a derate will be
assessed equal in magnitude to the Full Upgraded Capacity minus the revenue
meter reading (both expressed in terms of kilowatts), for purposes of
calculating On-peak EFOR.

 

25.6 On those occasions when one of the Facility’s combustion turbines is in a
reserve shutdown status, the Facility must be able to deliver Net Electrical
Energy Output equal to at least the Prorated Shutdown Capacity (or such other
Net Electrical Energy Output as is associated with the capacity as may result
from Delay Degradation), when called for by HECO Dispatch, in order to avoid a
derating for purposes of calculating On-peak EFOR. If, when called for by HECO
Dispatch during periods when one of the Facility’s combustion turbines is in a
reserve shutdown status, Kalaeloa is unable to deliver Net Electrical Energy
Output equal to at least the lesser of the Prorated Shutdown Capacity or the
capacity actually called for by HECO Dispatch, a derate will be assessed equal
in magnitude to Prorated Shutdown Capacity, minus the revenue meter reading
(both expressed in terms of kilowatts), for purposes of calculating On-peak
EFOR.

 

25.7 Under this Agreement, the ratio for On-peak EFOR is to be calculated in
accordance with North American Electric Reliability Council (NERC) Generating
Availability Data System (GADS) formulas, excluding the applicable seasonal
adjustment. As a result, Net Dependable Capacity (“NDC”) and Net Maximum
Capacity (“NMC”) are used in calculating Equivalent Planned Derated Hours and
Equivalent Unplanned Derated Hours. In all cases, regardless of ambient
conditions and degradation (except for Delay Degradation), NDC and NMC will
continue to be Full Upgraded Capacity. Deratings that are less than or equal to
2% of the NMC, and/or less than or equal to 30 minutes in duration, will
continue to be included as deratings in determining Derated Hours.

 

25.8 For purposes of calculating On-peak EFOR, the routine maintenance
requirements provided in Section 3.2D(7) for any “C” Inspection commenced after
the Increment Two In-Service Date shall be thirty-five (35) days per combustion
turbine, or such longer time as agreed by HECO in writing prior to commencement
of such “C” inspection, instead of fifty (50) days. The time allotted for the
steam turbine maintenance portion of the “C” Inspection shall remain unchanged.

 

8. Limitation on Certain Reductions in and Deductions from Capacity Payments and
on Liquidated Damages.

 

Effective upon the Increment Two Capacity In-Service Date, Article XXVI of the
Power Purchase Agreement is amended in its entirety to read as follows:

 

ARTICLE XXVI

LIMITATION ON CERTAIN REDUCTIONS IN AND DEDUCTIONS FROM

CAPACITY PAYMENTS AND ON LIQUIDATED DAMAGES

 

26.1 Any other provision of this Agreement to the contrary notwithstanding, for
each Contract Year, the sum of the following items shall not be assessed or
accrue to the

 

11



--------------------------------------------------------------------------------

extent such sum exceeds the Annual New Capacity Charge for such Contract Year:
the reduction in the Capacity Charge corresponding to the New Capacity pursuant
to Section 5.2A(3) and the Increment Two Capacity pursuant to Section 5.2A(4),
liquidated damages payable under Article XXIV, the deduction from the Capacity
Charge for New Capacity pursuant to Section 27.2.5, and liquidated damages
payable under Article XXVII; and HECO acknowledges that it shall not seek any
further remedies against Kalaeloa related to such failures, except in cases of
willful misconduct or in cases in which HECO may have a claim to equitable
relief.

 

26.2 If any amounts owed by Kalaeloa for the reduction in the Capacity Charge
corresponding to the New Capacity pursuant to Section 5.2A(3) and the Increment
Two Capacity pursuant to Section 5.2A(4), the deduction from the Capacity Charge
corresponding to the New Capacity pursuant to Section 27.2.5, liquidated damages
payable under Article XXVII or reimbursement of the cost of the Interconnection
Addition is not paid when due, HECO shall have the right to set off any payment
due against HECO’s payments of subsequent Monthly Invoices as necessary,
provided, however, that the maximum amount set off against any one Monthly
Invoice shall be limited to the portion of the Capacity Charge corresponding to
the New Capacity payable that month.

 

9. Reliability Standards and Liquidated Damages.

 

Effective upon the Increment Two Capacity In-Service Date, the following is
added to the Power Purchase Agreement as a new Article XXVII:

 

ARTICLE XXVII

RELIABILITY STANDARDS AND LIQUIDATED DAMAGES

 

27.1 Relationship Between Articles VIII, XXIV and XXV of Power Purchase
Agreement.

 

The liquidated damages set forth in Article VIII of this Agreement were agreed
to in the context of a Facility able to deliver 180,000 KW capacity pursuant to
HECO Dispatch, and the parties agree that such liquidated damages continue to be
an appropriate remedy for HECO and liability for Kalaeloa with respect to such
capacity. However, in light of the addition to the Facility of the New Capacity,
HECO and Kalaeloa agree that, from and after the Increment Two Capacity
In-Service Date, an additional remedy for HECO and additional liability for
Kalaeloa are appropriate and that the provisions of this Article XXVII shall
have effect from and after the Increment Two Capacity In-Service Date. The
respective rights and obligations accrued by HECO and Kalaeloa with respect to
liquidated damages under Article VIII of this Agreement for the period prior to
the Increment Two Capacity In-Service Date shall continue to be governed by the
provisions of this Agreement without giving effect to the provisions of this
Article XXVII. Article XXIV of this Agreement is intended to address
circumstances other than the unavailability of capacity addressed under Articles
VIII and XXV, and the respective rights and obligations of HECO and Kalaeloa
under said Article

 

12



--------------------------------------------------------------------------------

XXIV are separate from and in addition to the respective rights and obligations
of HECO and Kalaeloa under said Articles VIII and XXV.

 

27.2 Full Plant Trips.

 

27.2.1 As a material inducement to HECO’s decision to enter into this Increment
Two Capacity Agreement, Kalaeloa represents, warrants and guarantees to HECO
that, from and after the Increment Two Capacity In-Service Date, during any
twelve (12) month period, there will be no more than one Full Plant Trip that
could have been avoided through the employment of Good Engineering and Operating
Practices. Kalaeloa’s failure to comply with the foregoing shall not be
considered a default under Section 7.1A; provided, however, that nothing in this
sentence shall be interpreted as precluding the inclusion of Full Plant Trips
(1) for purposes of calculating the Equivalent Availability Factor and
Equivalent Forced Outrage Rate referenced in clause (a) of Section 7.1A(4) and
(2) within the Unit Trips referenced in clause (b) of Section 7.1A(4) as and to
the extent any such Full Plant Trips also constitute one or more Unit Trips.

 

27.2.2 For each Full Plant Trip (Category I), Kalaeloa shall pay to HECO as
liquidated damages the sum of ONE HUNDRED THOUSAND DOLLARS ($100,000).

 

27.2.3 For each Full Plant Trip (Category II), Kalaeloa shall pay to HECO as
liquidated damages the sum of FIFTY THOUSAND DOLLARS ($50,000).

 

27.2.4 Kalaeloa shall earn a grace period to be used in determining whether an
event is a Full Plant Trip (Category I) or Full Plant Trip (Category II) by
providing HECO’s Load Dispatcher, prior to the Unplanned Removal From Service of
the first generator to be so removed, with notice that the Facility is likely to
experience a Full Plant Trip. In order to qualify as a notice of the type
referred to in the preceding sentence, the notice must (a) be made in a direct
and two-way communication between Kalaeloa or its operator’s personnel and
HECO’s Load Dispatcher through such media as the “hot line” between the
Facility’s control room and that of HECO’s Load Dispatcher, (b) clearly and
specifically state that there is likely to be an Unplanned Removal From Service
of the two combustion turbines at the Facility and (c) be acknowledged by HECO’s
Load Dispatcher as conveying the message that there is likely to be an Unplanned
Removal From Service of the two combustion turbines at the Facility. If Kalaeloa
provides notice which satisfies the requirements set forth in the first two
sentences of this Section 27.2.4, the number of minutes that elapse between the
receipt of such notice by HECO’s Load Dispatcher and the actual Unplanned
Removal From Service of the Facility’s first combustion turbine (the “grace
period”) shall, for purposes of determining whether the event in question is to
be classified as a Full Plant Trip (Category I) or Full Plant Trip (Category II)
for purposes of assessing the liquidated damages set forth in Section 27.2.2 or
27.2.3, be added to the number of minutes that actually elapsed between the
Unplanned Removal From Service of the first combustion turbine and the Unplanned
Removal From Service of the second combustion turbine.

 

13



--------------------------------------------------------------------------------

27.2.5 If three or more Full Plant Trip (Category I) events occur during any
twelve (12) month period (regardless of whether or not, by virtue of the grace
period provided under Section 27.2.4, such events were treated as Full Plant
Trip (Category I) events for purposes of assessing liquidated damages), the
occurrence of the third Full Plant Trip (Category I) event within such twelve
(12) month period shall result in a twenty-five percent (25%) deduction from the
amount payable as Capacity Charge for New Capacity for the period commencing
with the date of such third Full Plant Trip (Category I) event until such time
as Kalaeloa has adequately addressed, to HECO’s satisfaction in HECO’s sole but
non-arbitrary discretion, the circumstances giving rise to the Full Plant Trip
problem, as evidenced by HECO’s written notice to Kalaeloa to that effect. If
Kalaeloa is not satisfied with the exercise of HECO’s sole discretion in
determining whether Kalaeloa has adequately addressed such circumstances or HECO
is not reasonably prompt in responding to Kalaeloa, Kalaeloa may, at its own
expense, submit the issue of whether or not Kalaeloa has addressed the
circumstances giving rise to the Full Plant Trip problem to an independent
engineer from the list of qualified engineers maintained pursuant to Section
3.F(6) (the “Section 3.F(6) List”). If Kalaeloa decides to submit such issue to
the assessment of an independent engineer, Kalaeloa shall provide HECO with
written notice to that effect. If HECO and Kalaeloa do not agree within seven
(7) days of the date of HECO’s receipt of the aforesaid notice from Kalaeloa
upon the independent engineer from the Section 3.F(6) List to be retained by
Kalaeloa for such purpose, Kalaeloa shall designate the independent engineer
from the Section 3.F(6) List and the assessment of such independent engineer
shall be binding on the parties. If such independent engineer determines that
Kalaeloa has adequately addressed the problem, such engineer shall also decide
the date upon which Kalaeloa achieved this result so that the parties will know
that date from which the aforesaid twenty-five percent (25%) deduction from the
portion of the Capacity Charge corresponding to the New Capacity ceased to
apply. The provisions of Article XIV shall not apply to the selection of the
independent engineer under this Section 27.2.5 or the conduct of the engineering
assessment under this Section 27.2.5.

 

27.2.6 The twenty-five percent (25%) deduction from the portion of the amount
payable as Capacity Charge corresponding to the New Capacity pursuant to the
provisions of Section 27.2.5 is intended to correlate to the portion of the
amount payable as Capacity Charge corresponding to the New Capacity to take into
account the unreliability of such New Capacity as evidenced by the occurrence of
Full Plant Trip (Category I) events and is not intended to compensate HECO for
the Full Plant Trip events themselves. Accordingly, liquidated damages shall
still be payable as provided in Sections 27.2.2 through 27.2.4 for all Full
Plant Trip (Category I) and/or Full Plant Trip (Category II) events that occur
during a period for which there has been a deduction from the Capacity Charge
for New Capacity pursuant to Section 27.2.5.

 

27.3 Payment to HECO.

 

Payment of liquidated damages to HECO under this Article XXVII is due thirty
(30) days after written demand therefor from HECO.

 

14



--------------------------------------------------------------------------------

10. Other Clarifications, Modification and Amendments to the Power Purchase
Agreement.

 

Effective upon the Increment Two Capacity In-Service Date, the following
provisions of the Power Purchase Agreement are deemed to be clarified, modified
or amended as set forth in this Section 10:

 

  A. Regarding Section 3.1A of the Power Purchase Agreement.

 

The words “and Increment Two Capacity” are inserted after the words “Firm
Capacity” in the second line of Section 3.1A.

 

  B. Regarding Sections 23.18 and 23.19 of the Power Purchase Agreement.

 

Sections 23.18 and 23.19 of the Power Purchase Agreement are amended in their
entirety to read as follows:

 

23.18 Steam Sales Contract Monthly Report

 

Not more than 30 days following the end of each Calendar Month, Kalaeloa shall
provide HECO with a written report setting forth for each one-hour interval
during each On-peak Period during such Calendar Month the amount of process
steam exported by the Facility pursuant to the Steam Sales Contract and the
average (the “On-peak Monthly Steam Average”) export of process steam for all
such one-hour intervals during the month (the “Steam Sales Monthly Report”). If
any Steam Sales Monthly Report indicates that the On-peak Monthly Steam Average
exceeds 110,000 lb/hour that month, then the Steam Sales Monthly Report shall
also include an explanation of the reasons for the On-peak Monthly Steam Average
exceeding 110,000 lb/hour and a projection for the Calendar Year of the amount
of process steam to be exported by the Facility pursuant to the Steam Sales
Contract. If any such yearly projection indicates that the On-peak Monthly Steam
Average is projected to exceed 110,000 lb/hour in a Month remaining in such
Calendar Year, then the Steam Sales Monthly Report shall also include an
explanation of the reasons therefor.

 

23.19 Additional Covenant Concerning Steam Sales Contract

 

If any Steam Sales Monthly Report indicates that the counterparty to the Steam
Sales Contract has increased its take of process steam from the Facility beyond
the equivalent of 110,000 lb/hour during any On-peak Period resulting in or
contributing to a derating of the Facility’s capability below the Full Upgraded
Capacity (as such may be reduced by any Delay Degradation), or that said
counterparty is projected to increase its take of process steam from the
Facility beyond the equivalent of 110,000 lb/hour during the Calendar Year such
that the increased take of steam may result in deratings of the Facility’s
capability below the Full Upgraded Capacity (as such may be reduced by any Delay
Degradation) during On-peak Periods, then Kalaeloa shall promptly take such
actions as it determines to be appropriate to eliminate the occurrence of such

 

15



--------------------------------------------------------------------------------

deratings below the Full Upgraded Capacity (as such may be reduced by any Delay
Degradation) and shall report to HECO on its efforts to eliminate the occurrence
of such deratings below the Full Upgraded Capacity (as such may be reduced by
any Delay Degradation).

 

In the event the counterparty’s take of process steam from the Facility beyond
the equivalent of 110,000 lb/hour during the Calendar Year results in or
contributing to deratings below the Full Upgraded Capacity (as such may be
reduced by any Delay Degradation) during more than thirty (30) On-peak Periods
during that Calendar Year, Kalaeloa shall employ all commercially reasonable
efforts to eliminate such process steam-related deratings below the Full
Upgraded Capacity (as such may be reduced by any Delay Degradation) or to induce
such counterparty to limit its take of process steam from the Facility to the
equivalent of 110,000 lb/hour during On-peak Periods, provided that Kalaeloa is
not required to induce any limitation that would have the effect of causing the
Facility to fail to achieve the Minimum Thermal Threshold or remain a Qualifying
Facility.

 

  C. Regarding Attachment G of the Power Purchase Agreement.

 

Attachment G to the Power Purchase Agreement is deemed replaced in its entirety
by Attachment G to this Increment Two Capacity Agreement.

 

  D. Regarding Attachment R of the Power Purchase Agreement.

 

Attachment R to the Power Purchase Agreement is deemed replaced in its entirety
by Attachment R to this Increment Two Capacity Agreement.

 

  E. Regarding Attachment W of the Power Purchase Agreement.

 

Attachment W to the Power Purchase Agreement is deemed replaced in its entirety
by Attachment W to this Increment Two Capacity Agreement.

 

  F. Regarding Attachment D of the Power Purchase Agreement.

 

No modifications to Attachment D to the Power Purchase Agreement are required as
a result of the Increment Two Capacity Upgrade, and said Attachment D remains
applicable to the Facility as modified by the Increment Two Capacity Upgrade.

 

11. Other Terms Unchanged.

 

All of the terms and conditions of the Power Purchase Agreement that are not
altered, amended or replaced by the provisions of this Increment Two Capacity
Agreement shall remain in full force and effect. In the event that a conflict
arises between the Power Purchase Agreement and this Increment Two Capacity
Agreement, this Increment Two Capacity Agreement shall prevail, but the
respective documents shall be interpreted to be in harmony with each other where
possible.

 

16



--------------------------------------------------------------------------------

12. Kalaeloa’s Representations, Warranties and Guarantees of Performance With
Respect to New Capacity.

 

A. As a material inducement to HECO’s decision to enter into this Increment Two
Capacity Agreement, Kalaeloa represents to HECO that once the Increment Two
Capacity Upgrade is complete, Kalaeloa expects that the annual average of its
export of process steam under the Steam Sales Contract will be equivalent to
approximately 110,000 lb/hour and that Kalaeloa has no information indicating
that the counterparty to the Steam Sales Contract will increase its annual take
of process steam beyond this expected average.

 

B. As a material inducement to HECO’s decision to enter into this Increment Two
Capacity Agreement, Kalaeloa represents, warrants and guarantees to HECO that,
from and after the Increment Two Capacity In-Service Date, the Facility will,
during each Calendar Year, achieve the Minimum Thermal Threshold, and, as HECO’s
sole remedy therefor, except in cases of willful misconduct or cases in which
HECO has a claim for equitable relief, Kalaeloa shall pay liquidated damages as
set forth in Article XXIV of the Power Purchase Agreement.

 

C. Without limitation to the effect of Sections 12.A. and 12.B. above, Kalaeloa,
as a material inducement to HECO’s decision to enter into this Increment Two
Capacity Agreement, represents, warrants and guarantees to HECO that, from and
after the Increment Two In-Service Date, the Facility will have and maintain the
capability to produce and deliver the Baseline Capacity and the New Capacity to
the extent required by the Power Purchase Agreement, as amended and clarified by
the Increment Two Capacity Agreement and the previous amendments and
clarifications of the Power Purchase Agreement identified in Recital “A” to the
Increment Two Capacity Agreement, to the Metering Point under HECO Dispatch.

 

D. As a material inducement to HECO’s decision to enter into this Increment Two
Capacity Agreement, Kalaeloa reaffirms its representations and warranties given
in the Consent and Agreement between the parties dated December 31, 2003 and
further represents, warrants and guarantees to HECO that Kalaeloa can complete
the Increment Two Capacity Upgrade and implement this Increment Two Capacity
Agreement without the necessity for modifications to (i) the back-up fuel supply
agreement referred to in Section 3.2G of the Power Purchase Agreement or (ii)
any obligations or commitments that HECO may have regarding potable or cooling
water. Kalaeloa represents, warrants and guarantees to HECO that, in the event
Kalaeloa is unable to obtain fuel from its primary supplier, Kalaeloa shall make
a good faith effort to acquire alternative supplies of low sulfur residual fuel
oil as primary fuel and diesel oil as start-up and shutdown fuel necessary to
operate the Facility before calling upon HECO to fulfill HECO’s obligation to
provide fuel to Kalaeloa. Kalaeloa agrees and acknowledges that any obligations
or commitments that HECO may have regarding potable or cooling water are limited
to supplies of potable water and cooling water in quantities reasonably adequate
to permit operation of the Facility in the manner provided for in the Power
Purchase Agreement prior to the commencement of the Increment Two Capacity
Upgrade.

 

13. Regulatory Approval.

 

A. The parties shall use good faith efforts to obtain, as soon as practicable, a
final non-appealable order from the Public Utilities Commission that does not
contain terms and

 

17



--------------------------------------------------------------------------------

conditions deemed to be unacceptable to HECO, and is in a form deemed to be
reasonable by HECO, in its sole, but nonarbitrary, discretion, approving this
Increment Two Capacity Agreement and ordering that:

 

(1) the purchase power costs to be incurred by HECO as a result of this
Increment Two Capacity Agreement are reasonable;

 

(2) HECO’s purchase power arrangements under this Increment Two Capacity
Agreement, pursuant to which HECO will purchase Increment Two Capacity from
Kalaeloa and may purchase additional energy, are prudent and in the public
interest;

 

(3) the Fuel Component and the Additive Component of the purchased energy costs
and related revenue taxes to be incurred by HECO pursuant to this Increment Two
Capacity Agreement may be included in HECO’s energy cost adjustment clause to
the extent such costs are not included in base rates; and

 

(4) HECO may include the costs of the Increment Two Capacity and the purchased
power incurred by HECO pursuant to this Increment Two Capacity Agreement in its
revenue requirements for ratemaking purposes and for the purposes of determining
the reasonableness of HECO’s rates.

 

B. Notwithstanding any other provisions of this Increment Two Capacity Agreement
to the contrary, HECO’s obligations under this Increment Two Capacity Agreement
to purchase power delivered by Kalaeloa by virtue of the Increment Two Capacity
and to pay the Capacity Charge for the Increment Two Capacity, and any and all
obligations of HECO which are ancillary to that purchase and that payment, are
all contingent upon obtaining the order described in this Section 13. (Such
order is referred to hereinbelow as the “PUC Approval Order”.)

 

C. As used in Section 13.A. above, the term “final non-appealable order from the
Public Utilities Commission” means a PUC Approval Order (a) that is considered
to be final by HECO, in its sole discretion, because HECO is satisfied that no
party to the subject Public Utilities Commission proceeding intends to seek a
change in such PUC Approval Order through motion or appeal, or (b) that is not
subject to appeal to any Circuit Court of the State of Hawaii or the Supreme
Court of the State of Hawaii, because the thirty (30) day period permitted for
such an appeal has passed without the filing of notice of such an appeal, or (c)
that was affirmed on appeal to any Circuit Court of the State of Hawaii or the
Supreme Court, or the Intermediate Appellate Court upon assignment by the
Supreme Court, of the State of Hawaii, or was affirmed upon further appeal or
appellate process, and that is not subject to further appeal, because the
jurisdictional time permitted for such an appeal (and/or further appellate
process such as a motion for reconsideration or an application for writ of
certiorari) has passed without the filing of notice of such an appeal (or the
filing for further appellate process). Promptly after the issuance of a PUC
Approval Order, HECO shall provide Kalaeloa with a copy of such PUC Approval
Order together with a written statement as to whether the conditions set forth
in (i) Section 11A and (ii) clause (a) of this Section 13C have been satisfied.

 

D. As used in this Increment Two Capacity Agreement, the term “PUC Approval
Date” shall be defined as (a) the date of issuance of the PUC Approval Order if
HECO provides

 

18



--------------------------------------------------------------------------------

the written statement referred to in the last sentence of Section 13C to the
effect that the condition referred to in clause (a) of Section 13C of this
Increment Two Capacity Agreement has been satisfied or (b) as follows:

 

(1) If a PUC Approval Order is issued and is not made subject to a motion for
reconsideration filed with the Public Utilities Commission or an appeal, the PUC
Approval Date shall be the date one day after the expiration of the thirty-day
period permitted for filing of an appeal following the issuance of the PUC
Approval Order.

 

(2) If the PUC Approval Order became subject to a motion for reconsideration,
and the motion for reconsideration is denied or the PUC Approval Order is
affirmed after reconsideration, and such order is not made subject to an appeal,
the PUC Approval Date shall be deemed to be the date one day after the
expiration of the thirty-day period permitted for filing of an appeal following
the order denying reconsideration of or affirming the PUC Approval Order.

 

(3) If the PUC Approval Order, or an order denying reconsideration of the PUC
Approval Order or affirming approval of the PUC Approval Order after
reconsideration, becomes subject to an appeal, then the PUC Approval Date shall
be the date upon which the PUC Approval Order becomes a non-appealable order
within the meaning of Section 13.C.

 

14. Entire Agreement.

 

This Increment Two Capacity Agreement and the Power Purchase Agreement, as
amended herein, embody the whole agreement and understanding of the parties as
to matters described herein and supersede and nullify all prior agreements,
arrangements and understandings related to the subject matter of this Increment
Two Capacity Agreement; provided, however, that nothing in this Section 14 shall
cause the Power Purchase Agreement to be invalid or unenforceable against HECO
or Kalaeloa on the basis of regulatory action concerning this Increment Two
Capacity Agreement.

 

15. Effective Date.

 

Provided the conditions precedent to the effectiveness of Section 2 and Sections
6 through 11 of this Increment Two Capacity Agreement as set forth in the next
sentence of this Section 15 have been satisfied, Section 2 and Sections 6
through 11 hereof shall become effective on the Increment Two Capacity
In-Service Date. The conditions precedent referenced in the first sentence of
this Section 15 are (a) the occurrence of the PUC Approval Date as defined in
Section 13 above, (b) the consent to this Increment Two Capacity Agreement of
ING Capital LLC, as Agent for the “Lenders” under the Amended and Restated Loan
and Note Purchase Agreement, dated as of December 10, 1991 (the “Lender
Approval”), (c) the acceptance of the M Upgrade by Kalaeloa and (d) the
satisfactory completion of the Acceptance Test. Kalaeloa shall use good faith
efforts to obtain Lender Approval. Should the PUC Approval Date not occur by
August 1, 2005, or such later date as to which HECO and Kalaeloa may agree by a
subsequent written agreement, or should the Lender Approval not be obtained
within a reasonable period (expected to be approximately sixty (60)) days after
the full execution of this Increment Two Capacity Agreement and the delivery
hereof to the Agent (which Kalaeloa

 

19



--------------------------------------------------------------------------------

agrees to cause to be done promptly after full execution by the parties), but in
no event later than January 3, 2005, Section 2 and Sections 6 through 11 of this
Increment Two Capacity Agreement shall be null and void ab initio, and HECO and
Kalaeloa shall be free of all obligations under said Section 2 and Sections 6
through 11 and shall pursue no remedies against one another arising out of or
related to said Section 2 and Sections 6 through 11.

 

16. Miscellaneous.

 

A. The failure of either party to enforce at any time any of the provisions of
this Increment Two Capacity Agreement, or to require at any time performance by
the other party of any of the provisions hereof, shall in no way be construed to
be a waiver of such provisions, nor in any way to affect the validity of this
Increment Two Capacity Agreement or any part hereof, or the right of such party
to enforce every such provision.

 

B. No modification or waiver of all or any part of this Increment Two Capacity
Agreement shall be valid unless it is reduced to writing which expressly states
that the parties thereby agree to a waiver or modification as applicable and
signed by both parties.

 

C. This Increment Two Capacity Agreement may be executed in several counterparts
and all so executed counterparts shall constitute one agreement, binding on both
parties hereto, notwithstanding that both parties may not be signatories to the
original or the same counterpart.

 

D. This Increment Two Capacity Agreement and all documents executed and
delivered in connection herewith, and all notices and other communications given
pursuant to this Increment Two Capacity Agreement, may be executed and
signatures transmitted electronically via the Internet or facsimile.

 

IN WITNESS WHEREOF, the parties have executed this Increment Two Capacity
Agreement by their respective duly-authorized officers as of the date first
stated above.

 

HAWAIIAN ELECTRIC COMPANY, INC.

  KALAELOA PARTNERS, L.P.              

By

 

/s/ Thomas C. Simmons

--------------------------------------------------------------------------------

  By  

PSEG Kalaeloa Inc.,

Its general partner

    Its Vice President – Power Supply                          

By

 

/s/ Thomas L. Joaquin

--------------------------------------------------------------------------------

  By  

/s/ Royal Daniel

--------------------------------------------------------------------------------

    Its SVP – Operations       Its Vice President          

Executed on: October 12, 2004

  Executed on: October 12, 2004

 

20



--------------------------------------------------------------------------------

EXHIBITS     EXHIBIT 1   Letter dated July 29, 2004, regarding LSFO forwarding
pumps EXHIBIT 2   Letter dated October 8, 2004, regarding ground system and
lightening protection EXHIBIT 3   Capacity Evaluation Protocol Kalaeloa
Cogeneration Facility Post M Upgrade Case for up to 209 MW for Two CT/Case for
One CT Operation identified as “9/23/04”. EXHIBIT 4   Letter dated June 30,
2004, setting forth calculations of (i) the purchase price for the Facility for
purposes of Section 3.3H and (ii) the fair market value of the Facility for
purposes of Section 7.2B(1)

 

ATTACHMENTS

   

ATTACHMENT G

  (see 10.C.)

ATTACHMENT R

 

(see 10.D.)

ATTACHMENT W

 

(see 10.E.)



--------------------------------------------------------------------------------

EXHIBIT 1

 

July 29, 2004

 

Hawaiian Electric Company, Inc.

PO Box 2750

Honolulu, Hawaii 96840-0001

 

Attention:

  Ward D. Saunders, P.E.     Power Purchase Contracts Administrator

Subject:

  Plant Reliability Improvements

Ref.

  Under Voltage Study Results

 

Dear Ward,

 

In accordance with the above referenced study, we will be replacing the variable
frequency drives presently installed on all three LSFO forwarding pumps.

 

The new variable frequency drives with improved fault recovery and disturbance
ride through capability are of the Baldor series 15 H or similar type and will
be installed during the next upcoming full plant outage which is planned for
April of 2005.

 

Though numerous modifications to the existing drives/pump controls improved the
supply voltage disturbance ride through capabilities, it is unclear as to what
magnitude and duration can be withstood. However the Facility has survived most
of the faults after the implementation of these improvements.

 

The new drives as proposed have a clearly defined disturbance ride-through
capability of the absence of voltage for a duration of up to 2 seconds, thus
equipment’s and plant reliability will be further increased. Experience at the
Facility has shown that disturbances seldom, if ever, drop the supply voltage to
zero volts for a duration of more than 1 second.

 

Best Regards.

 

/s/ H.R. Tobler

--------------------------------------------------------------------------------

H.R. Tobler

General Manager

Kalaeloa Partners, L.P.

 



--------------------------------------------------------------------------------

EXHIBIT 2

 

October 8, 2004

 

Hawaiian Electric Company, Inc. (“HECO”)

PO Box 2750

Honolulu, Hawaii 96840-0001

 

Attention:

  Ward D. Saunders, P.E.     Power Purchase Contracts Administrator

 

Subject: Action Items for Kalaeloa Facility Grounding System and Lightning
Protection

 

Dear Ward,

 

Kalaeloa Partners, L.P. (“Kalaeloa”) agrees to complete the following action
items and implement the applicable procedure changes:

 

  a. Grounding System

 

  i. Replace two defective exothermic weld connections. (completed prior to
8/17/04)

 

  ii. Modify the plant’s maintenance program to include periodic evaluations of
the grounding system and visual checks of all accessible exothermic weld
connections. (completed prior to 8/17/04)

 

  iii. Test and repair as part of regular preventative maintenance.

 

  b. Electronic Components

 

  i. Identify critical components essential for the operation of the plant in
close proximity to the stacks, which are the most probable target iin case of a
lightning strike. (completed prior to 8/17/04)

 

  ii. Assure adequate spare parts of such components. (in progress, parts
inventory expected to be complete by October 2004)

 

  iii. Provide list of components and planned spare inventory to HECO.

 

  c. Training

 

  i. Train operations and maintenance personnel how to respond quickly in case
of problems, i.e., learn how to quickly detect defective



--------------------------------------------------------------------------------

components based on symptoms, learn how to replace defective components without
unnecessarily and adversely impacting the safe operation of the plant. (Ongoing
process).

 

  d. Study and Implementation

 

  i. Kalaeloa has completed a study by an independent third party that confirmed
that the Facility currently meets the design specifications of the Turnkey
Design/Build Contract between Kalaeloa and ABB Energy Services, Inc. dated
November 8, 1988 with respect to Section 3.8.1 “Station Grounding” and such has
been forwarded to you previously.

 

Though the above mentioned steps will not guarantee that lightning could never
cause trips in the future, complete implementation of such steps will greatly
reduce the chance that lightning will cause a trip of both CT’s and increase the
likelihood that the plant recovery process from a lightning event should be
minimized as compared to the January 2004 lightning event.

 

Kalaeloa will retain an independent third party consultant to review the current
state of the Facility in order to determine whether the 1989 Edition of NFPA 78
(the “1989 NFPA 78”) was used as the design and construction basis of the
Facility. A copy of such consultant’s report will be provided to HECO. If it is
determined by such third party consultant that the Facility’s design and/or
construction did not incorporate the material provisions of the 1989 NFPA 78,
then, if Kalaeloa does not, within a reasonable time (as such is determined by
such independent third party consultant) take such action to rectify any such
matters so that the Facility’s construction meets the material requirements of
the 1989 NFPA 78, Kalaeloa agrees that upon the expiration of such reasonable
time, the Power Purchase Agreement between us and you is hereby clarified so
that an “Unplanned Removal From Service” (as defined in the Increment Two
Capacity Agreement) caused by fire which results from lightning strikes to the
Facility will constitute a “Full Plant Trip” (as defined in the Increment Two
Capacity Agreement) until such time as Kalaeloa is in compliance with such
material provisions of the 1989 NFPA 78.

 

Best Regards,

 

/s/ H.R. Tobler

--------------------------------------------------------------------------------

H.R. Tobler General Manager Kalaeloa Partners, L.P.

 



--------------------------------------------------------------------------------

EXHIBIT 3

 

Capacity Evaluation Protocol

Kalaeloa Cogeneration Facility

Post M Upgrade

Case for up to 209 MW for Two CT

Case for One CT Operation

 

Purpose

 

The purpose of this evaluation protocol is to set forth a protocol to be used to
demonstrate the Facility’s ability following implementation of the M Upgrade to
provide additional capacity of up to 209 MW, to the Hawaiian Electric Company,
Inc. (“HECO”) system and to identify a new level of capacity when the Facility
is operating with one combustion turbine (“CT”) and the steam turbine (“ST”) (as
measured by HECO’s revenue meters at the Points of Interconnection and with the
output corrected to the below agreed upon evaluation conditions which are being
used as a proxy to represent reasonable worst case conditions for Facility
operations). The results of this evaluation will be used by HECO and Kalaeloa to
support current discussions to increase the Firm Capacity.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Power Purchase Agreement dated as of the 14th day of
October 1988 between KALAELOA Partners, L.P. (“Kalaeloa”) and HECO (as
heretofore amended and clarified, the “PPA”).

 

Test Conditions and Parameters

 

1. A continuous 48-hour test run of the Facility will be conducted for the case
for the full Facility capability, while two shorter 4-hour period runs separate
from the 48-hour run will be conducted for the cases of single CT operations
(collectively, the “Test”). Any abnormal conditions or equipment failure during
any portion of the Test which impact that portion of the Test results shall
cause that portion of the Test to end, and in which case the parties after
review of the reasons for the Test’s termination shall promptly arrange the
scheduling of another Test or portion of a Test by mutual agreement of Kalaeloa
and HECO. The 48 hour portion of the Test may be concluded before its 48-hour
duration if the determination that enough data has been collected is made
jointly by HECO and Kalaeloa. However, each of the two 4-hour one CT operation
Test portions should run the entire four hours.

 

2. For at least one month prior to the Test, turbine washes shall have continued
to be conducted on Friday/Saturday and Saturday/Sunday periods respectively.

 

1



--------------------------------------------------------------------------------

3. The commencement of the Test shall be scheduled such that at the conclusion
of the Test, the HRSGs will be in their most fouled state in the cleaning cycle
and due for wash according to the then current normal wash cycle. The HRSGs
shall not be washed during the 48-hour period just prior to the commencement of
the Test.

 

4. The Test timing relative to “C” inspection interval should be the same as the
test conducted pursuant to the 189 MW protocol with degradation factors from
Attachment D applied as necessary to position the performance of each CT as if
it is operating at the following time in the “C” inspection life cycle. The Test
shall be corrected as if the Test had been conducted just prior to a “C”
inspection being due for at least one of the CTs (i.e. approximately 16,000
operating hours have elapsed since the last C inspection). The other CT should
be at the mid point (approximately 8,000 operating hours) following its last “C”
inspection. Given the historical and future plans for “C” inspection intervals
at one per year and an approximately two year interval between “C” inspections
for a given CT this scenario should closely approximate the worst case Facility
operating regime relative to operational degradation of the two CTs. The
four-hour single CT portion of the Test shall be corrected as if the Test had
been conducted just prior to a “C” inspection being due for both of the CTs
(i.e. approximately 16,000 operating hours have elapsed since the last C
inspection). If the Test is conducted at a time when either CT has not
accumulated the operating hours to meet the above criteria, a degradation
correction to the Test result will be applied as discussed below.

 

5. The maximum turbine inlet temperature (“TIT”) setpoint shall be 1854 Deg. F.
Actual TIT may vary by no more than a couple degrees from the setpoint due to
normal control system variations.

 

6. The maximum steam injection to fuel ratio (lbs of steam/lb of fuel) shall not
exceed 1.5 lbs unless a greater amount is needed to meet the air quality permit
requirements of the Facility. Operating conditions shall meet the requirements
of all applicable permits.

 

7. Steam export to Tesoro during the Test shall beat least 110,000 lb/hr or the
value thereof necessary for the Facility to achieve PURPA Qualifying Facility
requirements, whichever is greater. If the steam export is less than 110,000
lb/hr, an appropriate downward correction will be applied pursuant to the
Evaluation of Test Results section of this document.

 

8. The power factor during the Test shall be as close as possible to 0.85 at
full load for at least 30 to 60 minutes, if HECO Dispatch can accommodate such,
to ensure the Facility is able to operate with the increased load at the
contractual minimum power factor required by the PPA. The power factor during
the Test may range anywhere within the specifications of Section 2.1D of the
PPA.

 

9. The Facility shall operate at normal and representative operating conditions
under control of HECO Dispatch consistent with the terms and conditions of the
PPA.

 

2



--------------------------------------------------------------------------------

   Operation during any portion of the Test outside of these conditions shall
entitle Kalaeloa to repeat such portion of the Test.

 

10. Kalaeloa shall perform the Test in full compliance with all of its current
operating permits, including the Covered Source Permit. Where no continuous
emission monitoring is required by permit to document compliance, Kalaeloa
shall, during the Test, demonstrate to HECO’s satisfaction that the Facility is
continuously capable of complying with its Covered Source Permit at all output
levels between 65MW and the capacity capability demonstrated by the Test.

 

11. Kalaeloa provided written documentation to HECO’s satisfaction that all
Facility modifications made subsequent to the initial design and construction of
the Facility are in compliance with applicable environmental laws and
regulations, and permits so that the Facility can operate under HECO Dispatch
with all modifications subsequent to its original design and construction, and
the continuous operation of the Facility for future periods at the capacity
level for two CT operation and once CT operation demonstrated in the Test will
not be limited or restricted in any way as a result of a condition contained in
any permit.

 

12. HECO’s evaluation of the capability level demonstrated by two CT operation
and one CT operation within this Test shall be based on the minimum average
capacity level that the Facility is able to sustain over each One Clock Hour
Average (as defined below), as recorded by the revenue meters after the
adjustment by any correction factor as discussed herein, in which the Facility
is being dispatched at full load during the Test and in which the Facility
adheres to all operational parameters set forth herein. Capacity data shall only
be valid once the Facility is stable at full load. Stable full load is defined
by operation at full firing temperature and inlet guide vanes at 0 +/- 0.3, and
that these conditions exist for at least one hour prior to the measurement hour
in order to allow the Facility’s steam cycle to reach equilibrium. Operation at
this mode shall be continuous at the discretion of HECO’s Load Dispatcher. These
values are used to mitigate any short-term variations and to correspond to
hourly average Facility supplemental data used for corrections of the results to
the Test results.

 

13. Kalaeloa shall provide a certificate of calibration for all instrumentation
pertinent to the operational parameters listed herein.

 

14. Kalaeloa shall provide written confirmation that no abnormal events occurred
during the Test with the various Facility equipment and that the operating modes
were within a range of that can be sustained on a continuous mode of operation
under HECO Dispatch.

 

General Information

 

1. The Facility shall be operated by ALSTOM personnel.

 

3



--------------------------------------------------------------------------------

2. HECO’s Load Dispatcher shall allow operation of the Facility at full load as
much as practical consistent within dispatch requirements of the HECO system.
This can include dispatch of the Facility at the Net Electrical Energy Output as
low as 65,000 KW. Testing can be interrupted or terminated at any time by any
party should such be necessary to protect the safety of personnel, equipment or
system stability but shall be re-commenced once such situation is rectified.

 

3. HECO may, at its discretion, dispatch observers to the Facility to monitor
testing as HECO deems necessary. HECO’s observers shall not interfere with
operations, nor shall they direct/supervise ALSTOM’s operators in any manner.
However, should they find issues that may compromise the quality of the testing
or data, such issues shall be discussed with ALSTOM management and Kalaeloa.

 

4. Following are contact people for each organization. Additional contact
information for the Facility will be provided upon request:

 

  • Contact person for HECO is Ward Saunders – Contract Administrator

 

  • Contact person for Kalaeloa is Ruedi Tobler – General Manager

 

  • Contact person for ALSTOM is Mike Rossio – Operations Manager

 

5. Data shall be collected using installed Facility instrumentation, except as
listed under “Evaluation of Test Results” item # 1.

 

Test Set Up

 

1. First test run for the full Facility case shall start on a Wednesday at 13:00
and shall end on the first Friday thereafter at 13:00. Each of the one CT
operation portion of the Test run shall start on a Saturday at 13:00 and end
4-hours later. In general the second 4-hour run would be on the following
Saturday or a subsequent Saturday as soon as the HECO system can accommodate
such portion of the Test.

 

2. Additional testing, if necessary, shall be conducted if agreed to by HECO and
Kalaeloa.

 

3. Normal and routine turbine, compressor and HRSG washing schedules shall be
followed between the time this Test procedure is agreed and conclusion of
Testing and in no case shall normal washing of the turbines, compressors and
HRSG’s actually occur more frequently than weekly with the exception of daily on
line compressor washes.

 

4. Normal full load operating conditions of the Facility as follows:

 

  • evaporative coolers in service

 

  • stack heat exchangers in service

 

  • fuel: LSFO (specification sheet attached)

 

  • variable inlet guide vane (“VIGV”) setting: zero

 

  • TIT setpoint: 1854F

 

4



--------------------------------------------------------------------------------

  • steam injection: minimum steam-to-fuel ratio 1.3, maximum 1.5 or greater if
needed to maintain emissions within permit limits.

 

  • process steam total: as needed by Tesoro

 

  • Power Factor: as dispatched by HECO between 0.85 lagging to 1.0

 

5. Data shall be collected by the Facility’s data acquisition system.

 

KALAELOA Procedure

 

1. Start at 12:00 on day of that portion of the Test by taking the Facility to
full load if consistent with load dispatch requirements. For the one CT Test,
the CT being tested shall be synchronized, the steam turbine shall be
synchronized and the other CT shall not be synchronized.

 

2. Check to see that performance computer is not locked up, and verify that fuel
data are updated.

 

3. Take Facility off Energy Management System (“EMS”) with concurrence of HECO’s
Load Dispatcher and set at baseload conditions: TIT = 1854 °F, max., VIGV at 0°,
additive at normal rate, process steam as needed by Tesoro.

 

4. Allow Facility to stabilize at the above conditions until 13:00 at which time
print out the following Praut diagrams:

 

•     P02

 

•     P25

•     P06

 

•     P26

•     P04

 

•     P27

•     P09

 

•     P37

•     P12

 

•     Bar 16

•     P20

   

 

5. If conditions appear stable about 13:00, call HECO’s Load Dispatcher and
declare that Testing is under way. Make entry in log book.

 

6. One hour after start of Test, print out the same data sheets as listed above.
Also, around that time, take a fuel sample from LSFO forwarding system.

 

7. Test will run 48 hours from that point for the case of full Facility
capability or 4-hours for the portion of the Test which tests capability without
the second CT synchronized. If HECO needs the Facility back on EMS, do so and
make a note in the log. Continue to respond to HECO’s load needs as per normal
operating practices.

 

8. If operating conditions change such that Facility load drops below full load
in dual CT mode or in single CT mode, make an entry in the log book indicating
time that such reduction started, reason for reduction, and print out any PRAUT
data that may help

 

5



--------------------------------------------------------------------------------

   provide information on this type of condition. When the Facility is restored
to full load, make the appropriate entry in the log book.

 

9. Hourly, check that RADARS is continuing with data collections.

 

10. Log time whenever fuel tanks are switched. Take a fuel sample at LSFO
forwarding about 1 hour after the tanks are switched.

 

Evaluation of Test Results

 

1. HECO shall poll its revenue meters (KW and KVAR) and make results available
to Kalaeloa soon after the Test (but within 3 working days in any event).

 

2. The minimum full load One Clock Hour Average shall establish the uncorrected
capacity of the Facility. The One Clock Hour Average is defined as the four
consecutive 15 minute periods beginning with the reading for the 15 minute
period that ends at 15 minutes past the hour. These values are used to mitigate
any short-term variations and to correspond to hourly average Facility
supplemental data used for corrections to the capacity measured during the Test.

 

3. The lowest full load One Clock Hour Average of each of the three turbines in
that hour shall be corrected to the following parameters as applicable in
accordance with the correction factors determined from the charts to be provided
to HECO which include the ASHRAE design conditions determined at 0.4% annual
percentile for Barbers Point NAS (now Kalaeloa National Weather Service site)
(the “ASHRAE Design Conditions”):

 

Variable

--------------------------------------------------------------------------------

   -   

Corrected to:

--------------------------------------------------------------------------------

Compressor Inlet Temperature

        77F. Based on ASHRAE Design Conditions of 76F wet bulb, 86F coincident
dry bulb, for CT correction with evaporative coolers in service

Ambient Temperature

        86F. Based on ASHRAE Design Conditions of 76F wet bulb, 86F coincident
dry bulb for ST correction

Ambient Humidity

   -    64%. Based on ASHRAE Design Conditions of 76F wet bulb, 86F coincident
dry bulb

Ambient Pressure

   -    14.8 psia. Average barometric pressure for August 15 to September 15 at
13:00 (from Kalaeloa’s operational data)

Power Factor

        0.85 lagging

 

6



--------------------------------------------------------------------------------

Export Steam

        Up to110,000 lbs/hr (or value necessary for Facility to achieve PURPA
requirements). No correction above 110,000 lbs/hr

 

If the actual temperature and humidity conditions exceed the ASHRAE Design
Conditions, no corrections will be made to the KW output of any of the three
turbines. The 0.4% annual percentile ASHRAE Design Conditions represent a
ceiling for reasonably anticipated worst-case conditions.

 

The Test results for the two portions of the Test relating to each CT will need
to be corrected per PPA Attachment D to correct to the approximate time
prescribed for the Test of each CT relative to the need for a “C” inspection
pursuant to Test Conditions and Parameters, Item 4, if that portion of the Test
does not occur when prescribed by such Item 4. A determination of which CT
result is corrected to 8,000 operating hours vs 16,000 operating hours is made
after performing the calculation for both combinations of CTs (i.e. CT1 for
8,000 and CT2 for 16,000 vs CT1 for 16,000 and CT2 for 8,000). The combination
of operating hour correction pairs to be applied is the average of the two
cases, however, if any of the combinations requires that a correction be applied
where the degradation is calculated to a CT for an operating hour level that has
already occurred in the present C inspection interval, no correction is applied
for that CT for purposes of the specific combination calculation. An example of
the calculations is attached.

 

The corrected capacity for the full Facility shall be rounded to the nearest MW
output with decimal values of 0.50 and higher being round up to the next integer
MW value and decimal values of 0.49 or less being rounded down to the next
integer MW value and shall be the capability level demonstrated for the full
Facility case by the Test.

 

To determine the capability of the Facility without one CT in operation, the
lowest capability test result level of the two test runs will be used for the
test result. The corrected capacity shall be the value in MW truncated to the
integer level.

 

In order to facilitate evaluation of the Test results and the influence of the
Facility modifications, the following shall be provided:

 

Correction curves for CT:

  1.) Compressor Inlet Temperature

  2.) Power Factor

  3.) Ambient Humidity

 

Correction curves for ST:

  1.) Ambient Temperature and Ambient Humidity

  2.) Ambient Pressure

  3.) Power Factor

  4.) HP steam export

  5.) IP steam export

  6.) LP steam export

 

7



--------------------------------------------------------------------------------

The following data shall be collected by Kalaeloa during the Test to be used for
correcting the measured capacity from the Test results to the herein defined
reasonable worst-case conditions:

 

  • date (with day of week shown separately)

 

  • date of last “C” inspection for each CT

 

  • date each HRSG last cleaned

 

  • time (13:00)

 

  • Ambient Temperature

 

  • Ambient Humidity

 

  • Ambient Pressure

 

  • evaporative cooler on?

 

  • dispatched at full load?

 

  • TIT

 

  • steam to fuel ratio, each CT

 

  • steam export to Tesoro

 

  • CT1 MW

 

  • CT2 MW

 

  • total facility MW

 

  • fuel flow, each CT

 

  • steam turbine MW

 

  • steam turbine exhaust pressure.

 

  • steam turbine throttle pressure

 

  • steam turbine throttle temperature

 

  • CT1 stack exhaust temperature

 

  • CT2 stack exhaust temperature

 

  • fuel analysis (including fuel bound nitrogen)

 

  • VIGV data

 

  • listing of all CT washes, compressor washes (on-line and off-line), boiler
washes within 45 days of the start of the test.

 

  • list the Equivalent Operating Hours (EOH) of each CT since the last “C”
inspection and the EOH of the ST since the last major inspection.

 

8



--------------------------------------------------------------------------------

Example 1

 

Assumptions

 

1. CT Unit No. 1 M Upgrade commences operation on June 1st, 2004.

 

2. CT Unit No. 2 M Upgrade commences operation on December 31st, 2004.

 

3. All three portions of the Test are completed by January 30, 2005 and on
January 30, 2005 the log book reveals that:

 

  (i) 5,830 operating hours have elapsed on CT Unit No. 1; and

 

  (ii) 720 operating hours have elapsed on CT Unit No. 2.

 

4. All operating conditions and ASHRAE Design Conditions corrections have been
applied to Preliminary Results.

 

5. The lower border of the lower right curve on Figure 3 of Attachment D to the
PPA (the “Output Degradation Curve”) will be used to measure output degradation
of the CTs. Since the data source for the equation for the Output Degradation
Curve is not available at the present time and it is presumed that the equation
will not be available at the time of the Test, the parties will visually and by
means of a ruler, extract the Output Degradation Curve changes in a reasonable
manner and it is agreed that the extracted values from the Output Degradation
Curve which are used in the example below are not to be deemed to be official
readings from the Output Degradation Curve but rather reasonably approximated
values for purposes of illustration in the example below.

 

6. ST degradation is assumed to be negligible based on the estimated potential
of the HRSG to produce steam. Thus, HRSG steam output would not be expected to
substantially change throughout the C inspection cycle.

 

Preliminary Results

 

7. The Test’s 48 hour portion demonstrates the lowest full load One Clock Hour
Average for the Facility is 210,000 KW and during the same hour the One Clock
Hour Average for CT Unit No. 1 is 79,040 KW and the One Clock Hour Average for
CT Unit No. 2 is 80,960 KW.

 

8. The Test’s 4 hour portion for CT Unit No. 1 demonstrates the lowest full load
One Clock Hour Average for CT Unit No. 1 and the ST is 102,870 KW of which the
One Clock Hour Average for the same hour is 78,870 KW for CT Unit No. 1 and
24,000 KW for the ST.

 

9. The Test’s 4 hour portion for CT Unit No. 2 demonstrates the lowest full load
One Clock Hour Average for CT Unit No. 2 and the ST is 105,130 KW of which the
One Clock Hour Average for the same hour is 81,130 KW for CT Unit No. 2 and
24,000 KW for the ST.

 

Degradation Correction for the 48 Hour Portion of the Test

 

10. (a) Correction of the 48 hour test portion requires correcting the One Clock
Hour Average (which occurred during the lowest full load One Clock Hour Average
for the Facility) for each of CT Unit No. 1 and CT Unit No. 2 to allow for
degradation as contemplated by the Output Degradation Curve. Two cases will be
calculated and the



--------------------------------------------------------------------------------

result averaged. In the first case, CT Unit No. 1 will be degraded to 8,000
hours and CT Unit No. 2 will be degraded to 16,000 hours. In the second case, CT
Unit No. 1 will be degraded to 16,000 hours and CT Unit No. 2 will be degraded
to 8,000 hours. The cases will then be averaged.

 

Case One

 

(b) For CT Unit No. 1 the degradation shall be 0.47% which represents the
additional degradation which the Output Degradation Curve predicts would occur
if CT Unit No. 1 had been tested at the 8,000 operating hour mark (CT Unit No. 1
has already degraded during its 5,830 hours of operation since June 1st, 2004)
which is the state at which CT No. 1 should be deemed to be halfway through its
“C” inspection life cycle. Thus, 0.47% was determined by calculating the
degradation which the Output Degradation Curve predicts would occur for the
2,170 operating hours from hour 5,930 until hour 8,000. Therefore, the CT Unit
No. 1 reading (during the Facility’s lowest full load One Clock Hour Average) of
79,040 KW is multiplied by (100% - 0.47%) which equals 78,669 KW for CT Unit No.
1.

 

(c) For CT Unit No. 2 the degradation shall be 2.74% which represents the
additional degradation which the Output Degradation Curve predicts would occur
if CT Unit No. 2 had been tested at the 16,000 operating hour mark (CT Unit No.
2 has already degraded during its 720 hours of operation since December 31st,
2004) which is the state at which CT No. 2 should be deemed to be at the end of
its “C” inspection life cycle. Thus, 2.74% was determined by calculating the
degradation which would occur for the 15,280 operating hours from hour 720 until
hour 16,000. Therefore, the CT Unit No. 2 reading (during the Facility’s lowest
full load One Clock Hour Average) of 80,960 KW is multiplied by (100% - 2.74%)
which equals 78,742 KW for CT Unit No. 2.

 

(d) Correction to the 48 hour portion shall be 210,000 – ((79,040 - 78,669) +
(80,960 - 78,742)) = 207,411 which represents the lowest full load One Clock
Hour Average of the Facility less the Output Degradation Curve degradation
calculated in (b) and (c) above for the CTs.

 

Case Two

 

(e) For CT Unit No. 1 the degradation shall be 1.28% which represents the
additional degradation which the Output Degradation Curve predicts would occur
if CT Unit No. 1 had been tested at the 16,000 operating hour mark (CT Unit No.
1 has already degraded during its 5,830 hours of operation since June 1st, 2004)
which is the state at which CT No. 1 should be deemed to be at the end of its
“C” inspection life cycle. Thus, 1.28% was determined by calculating the
degradation which the Output Degradation Curve predicts would occur for the
10,170 operating hours from hour 5,930 until hour 16,000. Therefore, the CT Unit
No. 1 reading (during the Facility’s lowest full load One Clock Hour Average) of
79,040 KW is multiplied by (100% - 1.28%) which equals 78,028 KW for CT Unit No.
1.

 

(f) For CT Unit No. 2 the degradation shall be 1.93% which represents the
additional degradation which the Output Degradation Curve predicts would occur
if CT Unit No. 2 had been tested at the 8,000 operating hour mark (CT Unit No. 2
has already degraded during its 720 hours of operation since December 31st,
2004) which is the state at which

 

2



--------------------------------------------------------------------------------

CT No. 2 should be deemed to be halfway through its “C” inspection life cycle.
Thus, 1.93% was determined by calculating the degradation which would occur for
the 7,280 operating hours from hour 720 until hour 8,000. Therefore, the CT Unit
No. 2 reading (during the Facility’s lowest full load One Clock Hour Average) of
80,960 KW is multiplied by (100% - 1.93%) which equals 79,397 KW for CT Unit No.
2.

 

(g) Correction to the 48 hour portion shall be 210,000 – ((79,040 - 78,028) +
(80,960 – 79,397)) = 207,425 which represents the lowest full load One Clock
Hour Average of the Facility less the Output Degradation Curve degradation
calculated in (e) and (f) above for the CTs.

 

(h) Finally, the average of 207,411 KW and 207,425 KW is taken yielding 207,418
KW.

 

Degradation Corrections for 4 Hour Portion of the Test Relating to CT Unit No. 1

 

11. Correction to CT Unit No. 1 shall be 1.28% which represents the additional
degradation which the Output Degradation Curve predicts would occur for the
10,170 operating hour from hour 5,830 until operating hour 16,000 (CT Unit No. 1
has already degraded during its 5,830 hours of operation since June 2004) which
is the state at which CT No. 1 should be deemed to be halfway through its “C”
inspection life cycle. Thus, 1.28% was determined by calculating the degradation
which would occur from operating hour 5,830 until hour 16,000. Therefore, the CT
Unit No. 1 lowest full load One Clock Hour Average of 78,870 KW is multiplied by
(100% - 1.28%) which equals 77,860 KW for CT Unit No. 1. 101,860 KW is the
result of the 4 hour portion of the Test for CT Unit No. 1 (77,860 KW for CT
Unit No. 1 plus the ST of 24,000 KW).

 

Degradation Correction for 4 Hour Portion of the Test Relating to CT Unit No. 2

 

12. Correction to CT Unit No. 2 shall be 2.74% which represents the additional
degradation which the Output Degradation Curve predicts would occur from
operating hour 720 until operating hour 16,000 (CT Unit No. 2 has already
degraded during its 720 operating hours of operation since its “C” inspection)
which is the state at which CT No. 2 should be deemed to be at the end of its
“C” inspection life cycle. Thus, 2.74% was determined by calculating the
degradation which would occur for the 15,280 operating hours from operating hour
720 until operating hour 16,000. Therefore, the CT Unit No. 2 lowest full load
One Clock Hour Average of 81,130 KW is multiplied by (100% - 2.74%) which equals
78,907 KW for CT Unit No. 2. 102,907 KW is the result of the 4 hour portion of
the Test for CT Unit No. 2 (78,907 KW for CT Unit No. 2 plus the ST of 24,000
KW).

 

Test Results

 

13. Full Facility capability is 207,000 KW (which represents 207,418 KW rounded
to 207,000 KW).

 

14. Partial Facility capability is 101,000 KW which is the lower of the
capabilities of 101,860 KW and 102,907 KW as such result is truncated in
accordance with the protocol.

 

Increment Two Capacity Agreement Results

 

15. Demonstrated Facility Capacity is 207,000 KW.

 

3



--------------------------------------------------------------------------------

16. Increment Two Capacity is set at 18,000 KW which represents the first 18,000
KW beyond the Baseline Capacity of 180,000 KW plus the Increment One Capacity of
9,000 KW.

 

17. New Capacity is 27,000 KW which is the Increment One Capacity of 9,000 KW
plus the Increment Two Capacity of 18,000 KW.

 

18. Prorated Shutdown Capacity is set at 101,000 KW which is the highest of
90,000 KW and 101,000 KW.

 

4



--------------------------------------------------------------------------------

EXHIBIT 4

 

30-Jun-04

 

Mr. Ward D. Sauders, P.E.

Purchased Power Contract Administrator

Hawaiian Electric Company, Inc.

P.O. Box 2750

Honolulu, HI 96840-0001

 

Subject: Calculation of Value of the Facility

 

Dear Ward,

 

At your request, we have prepared the calculation of the value of the Facility
as specified under PPA Sections 3.3 (H) and 7.2 B (1). These calculations
include the outstanding principal on the project debt as of June 30, 2004. Since
we make quarterly debt service payments, this debt value will be the same until
September 30, 2004. Please see the enclosed.

 

Sincerely,

Kalaeloa Partners, L.P.

 

By:

  PSEG Kalaeloa Inc.     Its General Partner

By

 

/s/ Royal Daniel

--------------------------------------------------------------------------------

    Royal Daniel     Its Vice President

 

(Enclosures)



--------------------------------------------------------------------------------

Kalaeloa Partners, L.P.

Calculation of PPA 3.3 (H) Value as of 6/30/04

 

PPA Section 3.3(H) Loss of QF Status

                 Outstanding Debt (1)    $ 154,198,500     

+

   Obligations under steam sales contract      —       

+

   Obligations under site lease      —       

+

   Turnkey Design/Build Contract      —       

+

   Operating, maintenance and Repair Contract      —       

+

   Fuel Supply Contract      —       

+

   Kalaeloa original equity investment less distributions (2)      —            
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

               Total    $ 154,198,500     

 

Footnotes:

            (1)    Outstanding Debt:                  Bank loan current balance
after quarterly payment on 6/30/04    $ 36,579,750           Institutional loan
current balance after quarterly payment on 6/30/04      117,618,750            
  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                  Total (As of 6/30/04)    $ 154,198,500               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(2)    Kalaeloa partners investments and distributions

                   Investment


--------------------------------------------------------------------------------

   Distribution


--------------------------------------------------------------------------------

1989 Investment    $ 1,016,433        1989 Distribution           $ 1,612,566
1991 Investment      14,361,064        1992 Distribution             8,711,952
1993 Distribution             5,039,345 1994 Distribution             6,462,618
1995 Distribution             4,566,365 1996 Distribution             —   1997
Distribution             15,188,983 1998 Distribution             9,354,933 1999
Distribution             3,633,000 2000 Distribution             6,168,857 2001
Distribution             10,229,529 2002 Distribution             1,854,003 2003
Distribution             5,832,546 2004 Distribution             1,191,214     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     $ 15,377,497    $ 79,845,911 Investment less Distribution not less than
zero. Kalealoa will not include the PSEG purchase price of $54.4 million as an
original investment.              



--------------------------------------------------------------------------------

Kalaeloa Partners, L.P.

Calculation of PPA 7.2 B (1) Value as of 6/30/04

 

PPA Section 7.2 B (1), Amendment 3- HECO’s assumption of Kalaeloa’s Interest
upon default

 

     Outstanding Debt (1)    $ 154,198,500  

+

   Other obligations      —    

+

   Fair market value (FMV) of Facility (2)      110,000,000  

-

   Stated amount per Amendment      (30,000,000 )

-

   $8.5 million x (A/B) (3)      (5,890,729 )               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             Total    $ 228,307,771  

Footnotes

              (1)    See footnote1, previous page               (2)   
Hypothetical fair market value based on recent market price indication rounded
to the nearest $10,000,000 (actual fair market value would be based on average
of 3 appraisals)               (3)    A is outstanding principal    $
154,198,500             B is initial principal    $ 222,500,000             A/B
is:      0.6930                             $8,500,000 x 0.6930    $ 5,890,729  

 



--------------------------------------------------------------------------------

ATTACHMENT G

 

General Plant Description

 

The KALAELOA Combined Cycle Facility will be constructed in two phases as
follows:

 

  a. Phase 1, consisting of a simple cycle facility with one combustion turbine
Type GT11N to generate electricity for, “peaking” service; and

 

  b. Phase 2, the Combined Cycle Facility with one additional combustion turbine
Type GT11N and one steam turbine to generate steam for sale to Tesoro Hawaii,
Corp. (Tesoro) (formerly HIRI) and electricity for HECO dispatch.

 

The Combined Cycle Cogeneration Facility will be located on the island of Oahu
in the Campbell Industrial Park. The proposed site is located approximately
twenty (20) miles west of Honolulu. A legal description of the site is provided
in Attachment F. The Facility will consist of state of the art components,
systems, and redundancy to allow the plant to meet the availability guarantees
contained in the PPA. All plant equipment will be designed to provide a plant
life of at least thirty (30) years.

 

The Facility will consist of two ABB type GT11N gas turbine generators with a
nominal rating each of 74,600 kilowatts (76°F, 14.69 PSIA). Both of these
combustion turbines are equipped with the NM upgrade package and now have a
nominal rating of 86,000 kilowatts (76 deg F, 14.69 PSIA). The gas turbine
exhaust flow will pass through two dual pressure heat recovery steam generators
(HRSG) with each HRSG generating approximately 260,000 Lb/Hr of 905°F/1108 PSIA
superheated steam and 97,000 Lb/Hr of 322°F/90 PSIA saturated steam at design
conditions. LSFO will be the primary fuel for the gas turbines with No. 2
distillate fuel oil serving as the back-up fuel.

 

The 1108 PSIA steam will pass from the HRSG high pressure drum and enter a
51,900 kilowatt extraction condensing steam turbine (with Tesoro design steam
requirements) generator. Steam will be extracted from the steam turbine,
desuperheated, and sent to Tesoro under conditions specified in the Steam
Purchase Agreement contained in Attachment N.



--------------------------------------------------------------------------------

During the operation of Phase 1, water injection will be used for NOx control.
Steam will be used for gas turbine NOx control during Phase 2. Steam from the
extraction/condensing turbine will exhaust into a condenser operating at 2.66
inches HGA. The condenser will be cooled by water from a salt water well system.
Condensate collected in the condenser hot well will be pumped via condensate
pumps thru two stages of feedwater heating to the deaerator. The unit will be
equipped with steam jet air ejectors. After exiting the deaerator, two HP feed
pumps will supply feedwater to the HP sections of the HRSGs. Two LP feed pumps
will supply the feedwater to the LP sections of the HRSG’s.

 

The source of makeup water for the plant steam cycle will be city potable or
city reverse osmosis recycled water. Once that water is demineralized it will be
discharged into a demineralized water storage tank. The demineralized water will
serve as the markup for the auxiliary boiler and the cogeneration plant steam
cycle. The makeup water will enter the steam cycle after the No. 2 low pressure
heater. Demineralized boiler feedwater will be returned from the refinery and
enter the steam cycle at this location also.

 

The Phase 1 fuel will be a gaseous fuel supplied by HIRI. The LSFO primary fuel
for the Combined Cycle Facility and No. 2 distillate Phase 2 backup fuel oil
will be provided by Tesoro. A vanadium inhibitor will be added to the LSFO at
the Facility.

 

The cogeneration facility will be configured and instrumented to control and
measure discharges/emissions in accordance with applicable environmental
permits.

 

2



--------------------------------------------------------------------------------

Attachment R

 

Explanation of Quick

Load Pick-up Curves

 

The starting point for the curve shown in HTGK 100 336 is two CTs plus the ST in
operation at 115 MW (45 MW for each CT and 25 MW for ST at design conditions of
76°F). At time 0, we will have a frequency drop from 60 Hz to 59.5 Hz. The gas
turbines would then pick up to 20% of their full load to reach point (1) after
approximately 6 seconds. The setting value for power output of the gas turbines
has then to be set to full load with the high gradient. The gas turbine will be
loaded accordingly at 9.5 MW/min beginning in second 7. The steam turbine will
also increase load with a certain time spent between rising of gas turbine load
and steam turbine load, due to the inertia of piping and boiler. At point (2)
the gas turbines have reached full load, the remaining load increase will then
only come from the steam turbine.

 

The starting point for the curve shown in HTGK 400 337 is one CT plus ST in
operation at 65 MW (45 MW for CT and 20 MW for ST at design conditions of 76°F).
At time 0 we will have a frequency drop from 60 Hz to 59.5 Hz. The gas turbine
would then pick up 20% of its full load to reach point (1) after approximately 6
seconds. The setting value for power output of the gas turbine I has then to be
set to full load with the high gradient. At the same time the gas turbine II has
to be quick-started according to HTCT 70 907/a “Quick Start.” We will then reach
point (2). From (2) to (3) the load increase comes only from the load increase
of the steam turbine. At (4) the gas turbine is synchronized and loaded at 9.5
MW/min. At (5) the bypass of HRSG II is starting to close. The pressure gradient
of both boilers is controlled by the bypass to a maximum gradient of 4 bar/min.
From (5) to (6) the load increase comes from gas turbine II and the steam
turbine. After (6) the load increase is only given by the steam turbine.

 

General Comments on Load Pick-ups

 

If the temperature controller is not at the maximum inlet temperature, the speed
controller of the gas turbine reacts according to a statism of 4%, every time a
frequency drop



--------------------------------------------------------------------------------

occurs. If the CT load is higher than ~ 83% (maximum inlet temperature reached),
the gas turbine will no longer react to a frequency drop, as was the case with
the speed controller in operation, but only with a gradient of approximately 3.4
- 9.5 MW/min, depending on which figure is set. The steam turbine would react
according to the steam production.

 

Y-2



--------------------------------------------------------------------------------

LOGO [g7826810_41.jpg]

 



--------------------------------------------------------------------------------

LOGO [g7826810_42.jpg]

 



--------------------------------------------------------------------------------

ATTACHMENT W

 

Capacity Charge Calculation

(Unavailability Adjustment)

 

This computation is provided as an illustration of how to compute a Capacity
Charge adjustment pursuant to Section 5.2A(4) for a hypothetical partial
unavailability of the Facility.

 

Example I – Unavailability in excess of 10MW for 30 days or more

 

Assumptions:

   Baseline Capacity = 180MW      Capacity Charge for Baseline Capacity =
$164.35/KW-yr      ($164.35 is the value effective 12/19/91 per PPA, Restated
and Amended Amendment 2, Section 3.)      New Capacity = 29MW      Capacity
Charge for New Capacity = $112.00/KW-yr      Capacity deficiency = 38 MW     
Duration of capacity deficiency = 42 days; 0 hours; 0 minutes      Period of
capacity deficiency = April 20 (00:00) – May 31(24:00)

 

Impact on Capacity Charge:

 

Month of April means payment due in April for Energy received by HECO in March
and Capacity to be received by HECO in April.

 

Month of April – no impact (capacity paid in advance)

Month of May – no impact (capacity paid in advance)

Month of June – normal payment =

 

[    180,000 KW    x      164.35 / Kwyr    ]    +    [    29,000 KW    x       
112.00 / Kwyr    ]          12mo/ yr             12mo/ yr   

 

= $2,735,916.67

 

adjustment to payment

   =         [    9,000    x        42.00    x    164.35    ]    +    [   
29,000    x      42.00    x      112.00    ]                   365            
     

365

        

 

= $543,946.03 reduction

 

NOTE:

 

If deficiency for the same period had been 209 MW, adjustment to the Month of
June would be $2,735,916.67 and the balance ($1,041,897.03 in this case) would
be deducted from Month of July Capacity Charge payment due to Kalaeloa.

 

1



--------------------------------------------------------------------------------

Example II – Unavailability of 10MW or less for more than 120 days

 

Assumptions:

   Capacity deficiency = 10 MW      Duration of capacity deficiency = 121 days;
0 hours; 0 minutes      Period of capacity deficiency = April 20 – August 18

 

Impact on Capacity Charge:

 

Months of April to September – no impact (capacity paid in advance)

Month of October – normal payment =

 

[    180,000 KW    x        164.35 / Kwyr    ]    +    [    29,000 KW    x    
   112.00 / Kwyr    ]          12mo/ yr             12mo/ yr   

 

= $2,783,316.67

 

adjustment to payment

   =         [    10,000    x        121.00      x      112.00    ]            
      365         

 

= $371,287.67 reduction

 

2